DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-036701, filed on the 4th of March in 2020.
Specification
The disclosure is objected to because of the following informalities: Page 8 paragraph 2 line 2 the term “therebeneath” should read “there beneath”; Page 13 paragraph 2 lines 3-6 the element 76 is initial referred as “annular wheel base” and later referred to as “annular base” and later referred to as “wheel base” these terms are inconsistent please referred to element 76 with consistent terms.   
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  page 38 Claim 1 line 20, “stopping grinding the surface” should read “stopping grinding of the surface of the workpiece”;  page 38 claim 1  line 22, “grinding the surface” should read “continuing grinding of the surface”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “indexing distance” in claim 4 is a confusing term which renders the claim indefinite. The term “indexing distance” is not defined by the claim which is problematic as it unclear whether or not this is referring to the “predetermined indexing distance” as defined in claim 2. It appears to be referring to a different “indexing distance” because the “predetermined indexing distance” is describing a fixed predetermined distance that which the laser moves alone the workpiece surface,  which does not appear to make sense in the current claim because the indexing distance seems to be a variable value that equates to a predetermined amount of stock being removed. Therefore it is unclear what this term is referring to or if this term is related to the “predetermine indexing distance” as defined in claim 2. 
The term “indexing distance” in claim 5 is a confusing term which renders the claim indefinite. The term “indexing distance” is not defined by the claim which is problematic as it is easily mixed up with the “predetermined indexing distance” as defined in claim 3. It appears to be referring to a different “indexing distance” because the “predetermined indexing distance” is describing a fixed predetermined distance that which the laser moves alone the workpiece surface,  which does not appear to make sense in the current claim because the indexing distance seems to be a variable value that equates to a predetermined amount of stock being removed. Therefore it is unclear what this term is referring or if this term is related to the “predetermine indexing distance” as defined in claim 3.
Allowable Subject Matter
Claim is free of art, but is subject to an objection as noted above.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closet art of record Suzuki (US 20170301549 A1) teaches a method of grinding a surface of a workpiece ([0005]; method of grinding a workpiece) that has surface irregularities (FIG.5, surface irregularities 28) with grindstones ([0039] grindstones 86) , comprising: a holding step of holding the workpiece on a chuck table ([0023] chuck table to hold workpiece); a first grinding step of rotating the workpiece held on the chuck table([0006] a planarizing step of grinding the workpiece in the holder) and grinding the surface of the workpiece with the grindstones by a predetermined amount of stock removal ([0006] work piece is ground to a predetermined distance), another closest art of record Gagliardi et al. (US 20170226381 A1) teaches while keeping a measuring element of a height gauge out of contact with the surface of the workpiece ([0041] surface measurements are taken between steps) a height difference measuring step of bringing the measuring element of the height gauge into contact with the surface of the workpiece that has been ground in the first grinding step and measuring a height difference of the surface irregularities on the surface of the workpiece with the height gauge ([0044] roughness measurements were taken with a MAHR-PERTHOMETER, which requires surface contact for measurements); and a second grinding step of, if the height difference measured in the height difference measuring step falls within a preset range, stopping grinding the surface of the workpiece ([0042] second polish step to further reduce roughness to meet a predetermined roughness), but Suzuki (US 20170301549 A1) and Gagliardi et al. (US 20170226380 A1), alone or in combination, does not teach, suggest, or make obvious that if the measured height difference is larger than the preset range, grinding the surface of the workpiece while keeping the measuring element of the 38height gauge in contact with the surface of the workpiece until the measured height difference falls within the preset range, typically surface measurements are taken with no contact or once without continuous contact. Thus, one would only arrive at the claimed invention of the method including the method of grinding a workpiece and keeping the measuring element of the height gauge in contact with the workpiece as claimed (see specific claim language) using improper hindsight reasoning from knowledge gleaned only from Applicant’s disclosure, and such a reconstruction would be improper. Claims 2-5 are dependent from claim 1 and are thus also free of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723